PER CURIAM.
Appellant Diane H. Cramer brought this action before the Florida Commission on Human Relations claiming that she had been discriminated against in her employment with appellee because of a perceived handicap. Appellant’s pro se appeal is bottomed upon the introductory assertion that her brief “states the true facts of this ease.” For purposes of appellate review, however, the facts are those found by the administrative law judge and adopted by the Florida Commission on Human Relations, provided those findings are supported by competent substantial evidence in the record. The administrative law judge found no discriminatory intent on the part of appellee, and that is a factual matter. See Florida Dep’t of Community Affairs v. Bryant, 586 So.2d 1205 (Fla. 1st DCA 1991).
AFFIRMED.
ERVIN, KAHN and DAVIS, JJ., concur.